          Case 2:17-cv-04140-DWL Document 113 Filed 03/25/19 Page 1 of 9




1 Dennis I. Wilenchik, #005350
  WILENCHIK & BARTNESS PC
2 The Wilenchik & Bartness Building
  2810 North Third Street
3 Phoenix, Arizona 85004
  admin@wb-law.com
4
  Leo R. Beus, #002687
5 BEUS GILBERT    PLLC
  701 North 44th Street
6 Phoenix, Arizona 85008
  lbeus@beusgilbert.com
7 Attorneys for Wyo Tech Investment Group, LLC

8                          UNITED STATES DISTRICT COURT

9                                  DISTRICT OF ARIZONA

10   Wells Fargo Bank, N.A.,                           Case No.: 2:17-CV-04140-DWL

11              Plaintiff,                             SUPPLEMENTAL BRIEFING
     v.                                               PURSUANT TO THIS COURT’S
12   WYO TECH Investment Group, LLC; CWT             MARCH 5, 2019 ORDER (DOC. 109)
     Canada II Limited Partnership; Resources
13   Recovery Corporation; and Jean Noelting,           (Oral Argument Requested)

14           Defendants.
     WYO TECH Investment Group, LLC,
15
                 Cross-Claimant,
16   v.

17   CWT Canada II Limited Partnership,
     Resources Recovery Corporation, and Jean
18   Noelting,
                Cross-Claim Defendants.
19   WYO TECH Investment Group, LLC,
20               Third Party Plaintiff,
     v.
21
     Schlam Stone & Dolan, LLC, a New York
22   Limited Liability Partnership; and Jeffrey M.
     Eilender,
23               Third Party Defendants.
24

25

26
             Case 2:17-cv-04140-DWL Document 113 Filed 03/25/19 Page 2 of 9




 1          Wyo Tech Investment Group, LLC (“Wyo Tech”), hereby files this Supplemental Briefing

 2 pursuant to this Court’s Order (Doc. 109) requesting supplemental briefs that address (1) that the

 3 Judgment Creditors did not comply with CPLR § 5222(b) when they issued the restraining notice

 4 to Wells Fargo in October 2017; (2) that the interpleading of the funds does not cure the Judgment
 5 Creditors’ clear violation of Wyo Tech’s due process rights and must result in this matter being

 6 dismissed and the money released to Wyo Tech with fees and damages left to resolution; and (3)

 7 that on the merits, the Judgment Creditors are limited solely to the information known to them at
 8 the time they issued the Restraining Notice.

 9          I.     The Judgment Creditors Did Not Comply with CPLR § 5222(b) When they
                   Issued the Restraining Notice to Wells Fargo in October 2017.
10
            In “Critique of Money Judgment Part Three: Restraining Notices” the author in making
11
     sweeping generalizations clearly misses the mark, and his conclusions are not justifiable from the
12
     cases he cites at all. In fact, they are quite erroneous. For example, in claiming that “[a]lter ego
13
     cases routinely uphold the restraint of the bank account merely on the allegation that the corporate
14
     veil between the third party and the judgment debtor ought to be pierced”, he relies on the
15
     following citation:
16
            See Ivor B. Clark Co. v. Hogan, 296 F. Supp. 407, 410-11 (S.D.N.Y. 1969);
17          Thompson v. Pollack, 873 N.Y.S.2d 173, 175 (App. Div. 2d Dep’t 2009) (refusing
            to vacate restraining notice where creditor presented prima facie evidence of alter
18          ego). But see Plaza Hotel Assocs. v. Wellington Assocs., 378 N.Y.S.2d 859, 865
            (Sup. Ct. New York County 1975) (indicating that prima facie evidence of alter ego
19          is required to “pierce the corporate veil”).
20 However, this citation is as misleading as it is incorrect.

21          The first citation to Igor is not even a case that discusses a restraining notice premised on

22 a theory of alter ego—indeed, the words “alter ego” do not even appear in the opinion—to the
23 contrary, although not a model of clarity, Igor discusses a restraining notice where it is

24 uncontested that the third party owes money to the debtor. Igor at 411 – 12 (Where corporate

25 judgment debtor was indebted to its president against whom judgment creditor had also obtained

26 judgment, the third party in interest, which was served with notice, was required to hold rental
                                                      1
            Case 2:17-cv-04140-DWL Document 113 Filed 03/25/19 Page 3 of 9




 1 monies which came into its hands to extent of judgments against corporate and individual

 2 judgment debtors.)
 3         Furthermore, the Court in Thompson did not “refus[e] to vacate [a] restraining notice where
 4 [a] creditor presented prima facie evidence of alter ego”. It refused to vacate a restraining notice

 5 when there was evidence that the “entity” did not even exist in any legal form. Thompson, 59
 6 A.D.3d at 526 (“However, the plaintiff submitted evidence demonstrating that, although Ath-ens

 7 was apparently dissolved in 1993, the defendant continued to use the corporate name and

 8 continued to use the corporate account to write checks for his own personal expenses.
 9 Accordingly, the matter must be remitted to the Supreme Court, Westchester County, for a hearing

10 to determine whether the defendant has an “interest” in the Signature One Bank account within

11 the meaning of CPLR article 52 and for a new determination thereafter of the motion to vacate

12 the restraining notice.” (internal citations omitted) (emphasis added)). This is far from the issue

13 or facts presented here.

14         The final citation is to Plaza Hotel as undermining the author’s position that a mere
15 allegation is enough. It is not. Ironically, this is the same case that the author relies on for his

16 equally questionable claim that “JSC should therefore be viewed as a feeble Erie guess of New

17 York law.” Despite the author’s claim that “even a casual glance at this opinion shows that it
18 upheld the restraining notice on an alter ego theory” this comment actually undermines the

19 author’s contention, as well as credibility as a reporter. While a “casual glance” of Plaza Hotel

20 might lead one to believe it was decided on a theory of alter ego, as the alter ego allegation was
21 discussed therein. In fact, the decision held that the restraining notice at issue there was valid on

22 a theory of fraudulent conveyance—as was aptly recognized by the Court in JSC. The Plaza Hotel

23 Court explicitly stated: “Plaintiff has submitted documentation establishing a series of
24 transactions by which ownership of various properties has been shifted from one Goldman-

25 DiLorenzo enterprise to another, all apparently without consideration.” Indeed, the Plaza Hotel

26 Court went on to hold that “plaintiff has demonstrated that the assets held by Chase Manhattan
                                                     2
            Case 2:17-cv-04140-DWL Document 113 Filed 03/25/19 Page 4 of 9




 1 Bank are the assets of the judgment debtor, sufficient to warrant the continued restraint of

 2 disposition of those assets pending additional enforcement proceedings”.             Simply put, the
 3 evidence discussed and holding of the Plaza Hotel Court only supports a theory of fraudulent

 4 conveyance, not alter ego.

 5         Moreover, to the extent the Plaza Hotel case did hold that the restraining notice was valid
 6 based on a theory of alter ego (which it did not), the entity in Plaza Hotel did not substantively

 7 deny that it was the alter ego of the Judgment Debtor and in fact, to the contrary, had previously

 8 judicially admitted as much. Plaza Hotel Assocs., 84 Misc. 2d at 781 (“In opposition to all of this
 9 evidence, movant does not contest plaintiff’s evidence, but merely responds: ‘If plaintiff sued the

10 wrong party, or omitted to sue a potential defendant, it cannot use self-help to correct its decision

11 many years after the fact’”); id. at 780 – 81 (“Sol Goldman, in sworn testimony, averred that

12 defendant corporation ‘is still in business under a partnership now’. And, it has shown that, in its

13 most recent brief in the Court of Appeals, defendant conceded that the various changes in

14 ownership of the relevant property were ‘not material to this case’.”). This begs the question, how

15 does Plaza Hotel undermine the clear rule of law that a court must have previously determined

16 that an entity is the “alter ego” of judgment debtor prior to a restraining notice being validly issued

17 when the entity in Plaza Hotel had judicially admitted as much in previous litigation? Plainly,
18 the issue here was not addressed in any way by the Plaza Hotel case.

19         As is clear, David Gray Carlson’s conclusion in “Critique of Money Judgment Part Three:
20 Restraining Notice” is entirely unsupported. Indeed, the additional case found by this Court
21 clearly indicates that New York Court’s recognize the validity of the JSC opinion. While this

22 Court has indicated that Hillwick, Inv. v. Adv. Ready Mix Supply Corp., 2017 N.Y. Misc. LEXIS

23 3908 (N.Y. Sup. Ct. 2017) could be read to imply that the court rejected JSC it squarely did not.
24 While the Hillwick Court’s discussion of the JSC case concluded with a sentence beginning with

25 the word “however”, the sentence itself supports the contention that an allegation of “alter ego”

26 is not sufficient under New York law. Rather than contradict JSC the Court in Hillwick merely
                                                      3
             Case 2:17-cv-04140-DWL Document 113 Filed 03/25/19 Page 5 of 9




 1 quoted United States v. Ceparano, 2009 WL 8690129, 2009 U.S. Dist. LEXIS 131257 (EDNY

 2 2009) which stated:
 3          [JSC] stands only for the proposition that alleged “alter ego” status alone is
            insufficient to issue a restraining notice against assets of a third party without
 4          evidence of fraudulent conveyance or a showing that the third party is actually
            holding assets of the judgment debtor. JSC Foreign Ass’n Technostroyexport v.
 5          Int’l Dev. And Trade Serv., 295 F.Supp.2d 366, 392-93 (S.D.N.Y. 2003). In this
            case the appropriate test to be applied is whether the government has made a prima
 6          facie showing that the 1990 transfer of the Property to Dorothy was a fraudulent
            conveyance. Blue Giant Equip. Corp. v. Tec-Ser, Inc., 92 A.D.2d 530, 459
 7          N.Y.S.2d 948 (3d Dep’t 1983) (finding issuance of restraining notice on third party
            appropriate where plaintiff made out “a prima facie case showing that the
 8          assignment of [the judgment debtor’s] accounts receivable was not made in good
            faith or for adequate consideration [i.e. a fraudulent transfer].”).
 9
     Id. (final bracket modification added). The Court in Hillwick went on to ignore the allegation of
10
     “alter ego” as it had already recognized such an allegation was not proper in accordance with JSC
11
     and Ceparano finding that because the judgment creditor had not provided evidence of a
12
     fraudulent transfer or that the assets were in fact the owned by the judgment debtor the restraining
13
     notice was invalid.
14
            Here, as stated in the Joint Case Management Plan, their theory is “alter ego”. [Joint Case
15
     Management Plan (Dkt. No. 62) at 3:13 – 17 (“That Danzik would use an alter-ego company to
16
     evade creditors is nothing new.”).] As such, as is clear under New York law, the Judgment
17
     Creditors did not comply with CPLR § 5222(b) when they issued the Restraining Notice to Wells
18
     Fargo in October 2017.
19
            II.    The Threshold Issue in this Case is Whether the Restraining Notice was Validly
20                 Issued.
21          As established above, and as stated by the JSC case, a restraining notice issued on the un-
22 adjudicated theory of alter ego—as was the case here—constitutes a grave and significant due

23 process violations. JSC Foreign Economic Ass’n Technostroyexport, 295 F.Supp.2d at 393. This
24 due process violation does not end merely because the money has been interplead nor can this

25 violation be cured or forgiven. As this Court is aware, the constitution requires, in certain

26 instances, for a hearing to occur prior to a deprivation, even if a postdeprivation hearing is
                                                      4
             Case 2:17-cv-04140-DWL Document 113 Filed 03/25/19 Page 6 of 9




 1 afforded. Here, the Court in JSC has already determined that in the context of a restraining notice

 2 issued on a theory of alter ego, that hearing must occur prior to the deprivation. JSC Foreign
 3 Econ. Ass’n Technostroyexport v. Int’l Dev. & Trade Servs., Inc., 295 F. Supp. 2d 366, 392–93

 4 (S.D.N.Y. 2003) (“These cases, like the others cited by the plaintiff, support the proposition that

 5 a judgment creditor may restrain the assets of a judgment debtor wherever those assets may be.
 6 They do not support the proposition that the assets of third parties may be restrained in

 7 anticipation of a finding that those third parties are alter egos or hold assets of alleged alter

 8 egos of the judgment debtor. Such a conclusion is not only unsupported by the text of N.Y.
 9 C.P.L.R. § 5222 or any of the cases cited by the plaintiff, but would also pose significant due

10 process problems.” (emphasis added)). As is clear therefore, the constitutional threshold issue is

11 whether the Restraining Notice was validly issued, if it was not—as is the case here—the matter

12 must be dismissed.

13          Moreover, this Court cannot condone the violation of constitutional rights by rewarding
14 the culprit with proceedings it is not entitled to. The fact of the matter is, had the judgment

15 creditors not violated Wyo Tech’s due process rights the money would not have been interplead

16 into this Court. As such, a recognition by this Court that the Restraining Notice violated Wyo

17 Tech’s due process rights must result in the dismissal of this matter and the release of the funds
18 to Wyo Tech.

19          III.   The Judgment Creditors Must be Limited to the Information Known to them
                   at the Time They Issued the Restraining Notice.
20
            The Court identifies Palestine Monetary Authority v. Strachman, 62 A.D.3d 213 (N.Y.
21
     App. Div. 2009) as potentially supporting the Judgment Creditor’s claim that discovery is
22
     available here.    However, Strachman involved a rare situation relating to governmental
23
     instrumentalities not at issue or relevant here. Specifically, due to the type of parties involved the
24
     normal presumptions regarding alter ego were reversed. Specifically, the issue in Strachman was
25
     whether the Palestine Monetary Authority, Palestine Authority, and Palestine Liberation
26
                                                       5
            Case 2:17-cv-04140-DWL Document 113 Filed 03/25/19 Page 7 of 9




 1 Organization are separate juridical entities. Notably, because a sovereign state was not involved,

 2 the burden was on the Palestine Monetary Authority to prove that it constituted a separate juridical
 3 entity rather than the alter ego of the Palestine Authority. Palestine Monetary Auth., 62 A.D.3d

 4 at 222 – 23. Because the burden was on the party restrained, not the restraining party—as is the

 5 case here—the Court determined that the restraining party was entitled to discover what facts the
 6 restrained party would come forward with to rebut the presumption that it was not a separate

 7 juridical entity.

 8         Fundamentally, this is the opposite of the case at bar. Here, the burden is on the restraining
 9 party, not the party restrained. Moreover, that burden must have been satisfied prior to issuance

10 of the restraining notice in relation to a private entity such as Wyo Tech. JSC Foreign Econ. Ass’n

11 Technostroyexport v. Int’l Dev. & Trade Servs., Inc., 295 F. Supp. 2d 366, 392–93 (S.D.N.Y.

12 2003) (“These cases, like the others cited by the plaintiff, support the proposition that a judgment

13 creditor may restrain the assets of a judgment debtor wherever those assets may be. They do not

14 support the proposition that the assets of third parties may be restrained in anticipation of a

15 finding that those third parties are alter egos or hold assets of alleged alter egos of the judgment

16 debtor. Such a conclusion is not only unsupported by the text of N.Y. C.P.L.R. § 5222 or any of

17 the cases cited by the plaintiff, but would also pose significant due process problems.” (emphasis
18 added)). As such, the judgment creditors must be limited to what they knew at the time they

19 issued the Restraining Notice. As this Court has recognized, it is fundamental in law that a party

20 cannot violate ones rights and then hope and pray that it can justify its actions through post hoc
21 discovery. Moreover, the uncontradicted case law demands this result. Id.

22         Nonetheless, assuming arguendo that this Court somehow concludes that it may ignore the
23 fact that the issuance of a restraining notice on the theory of alter ego is a significant due process
24 violation and instead decides to reward the culprits of this violation by determining that the only

25 issue in this case is whether Dennis Danzik or RDX have an interest in the funds (which it should

26 not), the discovery requested is still not relevant. Whether money was paid for the benefit of
                                                      6
             Case 2:17-cv-04140-DWL Document 113 Filed 03/25/19 Page 8 of 9




 1 Dennis Danzik or RDX does not establish any ownership or interest in the remaining monies in

 2 the account—nor does frequency or amount make it any more probable that there is such an
 3 interest. For example, I make payments to various charitable organizations to whom I do not owe

 4 a debt far more in both amount and regularity than I make payments to Walmart, this fact does

 5 not make it more likely that these charitable organization have an interest in the monies in my
 6 account than does Walmart; simply put, neither do. The only evidence that could support the

 7 claim that someone has an interest in monies in an account would be solely focused on the monies

 8 prior to entering the account, i.e. to establish their province, chain of title, or whether a fraudulent
 9 conveyance occurred. Wyo Tech and IEC are currently conducting audits and obtaining affidavits

10 establishing where the funds came from which will once and for all dispel the entirely meritless

11 claim of the judgment creditors that any of these monies are somehow the asset of a judgment

12 debtor.

13                                              CONCLUSION

14         For the foregoing reasons this Court must find that the Judgment Creditors did not comply

15 with CPLR § 5222(b) when they issued the Restraining Notice to Wells Fargo in October 2017;

16 that this clear violation of Wyo Tech’s due process rights must result in the Court dismissing this

17 matter and releasing the funds to Wyo Tech; and that under no circumstances are the Judgment
18 Creditors entitled to discovery in attempt to create a post hoc justification for their constitutional

19 violation.

20         RESPECTFULLY SUBMITTED March 25, 2019.

21                                      WILENCHIK & BARTNESS, P.C.
                                        /s/ Dennis I. Wilenchik, Esq.
22                                      Dennis I. Wilenchik, Esq.
23                                      The Wilenchik & Bartness Building
                                        2810 North Third Street
24                                      Phoenix, Arizona 85004
                                        admin@wb-law.com
25

26
                                                      7
             Case 2:17-cv-04140-DWL Document 113 Filed 03/25/19 Page 9 of 9



                                   BEUS GILBERT PLLC
 1
                                   Leo R. Beus, Esq.
 2                                 701 North 44th Street
                                   Phoenix, Arizona 85008
 3                                 lbeus@beusgilbert.com
                                   Attorneys for Wyo Tech Investment Group, LLC
 4

 5
 6 ELECTRONICALLY FILEDMarch 25, 2019 March 25, 2019.

 7
   COPY served via CM/ECF System, which sends notification
 8 to all parties registered therein.
 9
     /s/ Hilary J. Myers
10

11

12

13

14

15

16

17
18

19

20
21

22

23
24

25

26
                                               8
